ADVISORY ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The applicant’s amendments and arguments filed February 4th 2021 are persuasive with regards to the current prior art combination of Wang et al. (US2015/0060252) in view of Chang et al. (US2010/0208179) in view of Fujino et al. (US2014/0231790) in view of Lee (US2014/0375911). As stated in the interview with Andrew Deschere (Reg#62416) on Feb. 11, 2021, the amendment presents new limitations that were not previously searched and the amendment would require further search and consideration. 
A cursory search and review of the prior art was performed as part of the AFCP2.0 program and revealed references of note: 1) Yang et al. (US2017/0090634) which teaches an encapsulation layer 170 located directly over the OLED structure comprising layers 150, 140, 130 which emit light through electron hole recombination, 2) Hack et al. (US2014/0110681) paragraph 54 which teaches the use of red, green, and blue OLEDs which are a known substitute for white emissive devices in conjunction with color filters. Further search and consideration is needed to determine Allowability. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LU whose telephone number is (571)270-1809.  The examiner can normally be reached on 10am-6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 27667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM LU
Examiner
Art Unit 2624



/WILLIAM LU/Examiner, Art Unit 2624